Citation Nr: 0328977	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  98-19 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for headaches, memory loss, 
fatigue/loss of energy, dizziness, insomnia, shortness of 
breath, nausea, nosebleeds, sinus problems, and erectile 
dysfunction, all claimed as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




REMAND

On September 5, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
2.  Obtain all of the veteran's medical 
records from the VA Medical Center in 
Montgomery, Alabama, since June 1999.

3.  Make arrangements for the veteran to 
be afforded a psychiatric examination to 
determine the nature and etiology of any 
psychiatric disability that may be 
present.  The claims folder must be 
provided to the examining physician for 
review in conjunction with the 
examination.  All findings should be 
reported in detail.  The examination 
report should include responses to the 
following medical questions:

a.  Please identify any psychiatric 
disorders that are present and express an 
opinion as to the etiology of each 
disorder.

b.  As to any psychiatric disorder found 
on examination, please comment on whether 
there is a relationship between that 
disorder and the veteran's complaints of 
headaches, dizziness, memory loss, 
fatigue/loss of energy, nausea, and/or 
shortness of breath.  

c.  If it is determined that the 
veteran's complaints of headaches, 
dizziness, memory loss, fatigue/loss of 
energy, and/or nausea, are unrelated to a 
psychiatric disorder, please comment on 
the nature and etiology of those 
symptoms.  In addition, please discuss 
any objective clinical findings that 
support the existence of those symptoms. 
4.  The RO should schedule the veteran 
for a VA urology examination to determine 
the nature and etiology of any current 
disability manifested by erectile 
dysfunction, premature ejaculation, 
and/or pain on ejaculation.  The examiner 
must review the claims folder before 
completing the examination report.  The 
examiner should identify any objective 
evidence of the veteran's claimed 
symptoms, and render a diagnosis with 
respect to each symptom that is found to 
be due to a known clinical diagnosis.  
With respect to each diagnosed disorder, 
the examiner should also provide an 
opinion as to whether it is at least as 
likely as not that the disorder is 
etiologically related to the veteran's 
military service.  The examiner should 
specifically identify any objectively 
demonstrated symptoms that are not 
attributable to a known clinical 
diagnosis.  The examiner should provide 
the supporting rationale for each opinion 
expressed.

5.  The RO should also schedule the 
veteran for a VA ear, nose, and throat 
(ENT) examination to determine the nature 
and etiology of any current disability 
manifested by recurring nose bleeds and 
sinus problems.  The examiner must review 
the claims folder before completing the 
examination report.  The examiner should 
identify any objective evidence of the 
veteran's claimed symptoms, and render a 
diagnosis with respect to each symptom 
that is found to be due to a known 
clinical diagnosis.  With respect to each 
diagnosed disorder, the examiner should 
also provide an opinion as to whether it 
is at least as likely as not that the 
disorder is etiologically related to the 
veteran's military service.  The examiner 
should specifically identify any 
objectively demonstrated symptoms that 
are not attributable to a known clinical 
diagnosis.  The examiner should also 
comment on whether it is at least as 
likely as not that these symptoms are 
related to the veteran's history of 
allergic rhinitis.  The examiner should 
provide the supporting rationale for each 
opinion expressed.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





